Citation Nr: 0729756	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for a genitourinary 
disability, to include chronic prostatitis and benign 
prostatic hypertrophy.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder with dysthymic 
disorder, based upon the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Denver, 
Colorado, Regional Office (RO) that denied the veteran's 
claim of entitlement to service connection for a 
genitourinary disability, to include chronic prostatitis and 
benign prostatic hypertrophy, but granted service connection 
for post-traumatic stress disorder with dysthymic disorder, 
assigning a 50 percent disability rating effective from 
October 8, 2002.  The veteran ultimately perfected appeals as 
to the foregoing denial of service connection, and the 
disability evaluation assigned for post-traumatic stress 
disorder with dysthymic disorder.  

The issue of entitlement to service connection for a 
genitourinary disability, to include chronic prostatitis and 
benign prostatic hypertrophy, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's post-traumatic stress disorder with dysthymic 
disorder is manifested by recurring thoughts and occasional 
nightmares of his experiences in the Republic of Vietnam, 
depression, sleep disturbance, and anxiety, resulting in 
occupational and social impairment.  Reduced reliability and 
productivity; suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful situations, and/or an inability to establish and 
maintain effective relationships are not shown to be 
associated with the veteran's service-connected psychiatric 
disability.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for post-traumatic stress disorder with dysthymic 
disorder have not been met or approximated at any time since 
the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-adjudication 
notice by letters dated in October 2002 and June 2007.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  While the initial notification 
letter did not advise the veteran regarding effective dates 
and disability ratings, the subsequent letter did provide 
such advice.  The subsequent informal brief received from the 
claimant's representative shows that the veteran and his 
representative are well aware of the requirements regarding 
effective dates and disability ratings.  No prejudice with 
respect to the untimely notice has been alleged and none has 
been shown.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records as they were 
identified by the veteran.  In addition, the RO provided 
pertinent VA medical examinations in February 2003 and 
January 2004.  VA has also afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
in developing the facts pertinent to the issue is required to 
comply with the duty to assist and the veteran is not 
prejudiced by a decision on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, as in this case, is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected post-traumatic stress 
disorder with dysthymic disorder has been evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  For a 50 percent rating under this criteria, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

The veteran contends that his post-traumatic stress disorder 
with dysthymic disorder warrants a disability evaluation 
greater than 50 percent and argues that the evidence 
demonstrates an increase in severity since the grant of 
service connection in June 2003, and the assignment of the 50 
percent rating in July 2004, effective from the original 
October 8, 2002, date of claim.  

First, the Board recognizes that in addition to service-
connected post-traumatic stress disorder, there is also a 
diagnosis of dysthymic disorder that has been associated and 
evaluated in tandem with post-traumatic stress disorder.  It 
is further noted that alcohol dependency has also been 
diagnosed, which is nonservice-connected.  Regardless, the 
medical evidence in this case clearly does not parse the 
symptomatology of the nonservice-connected alcohol dependency 
from the symptomatology of the service connected post-
traumatic stress disorder and dysthymic disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Essentially, 
the symptomatology attributed to the veteran's psychiatric 
disability picture cannot be divided and must be considered, 
and evaluated, in its totality.  On the other hand, separate 
evaluations may not be provided for post-traumatic stress 
disorder and dysthymic disorder.  To do otherwise would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.

There is no question that the veteran continues to have 
considerable difficulties with sleep due to his service-
connected disorders.  Although somewhat improved, his sleep 
continues to be interrupted by severe nightmares and 
flashbacks of the traumatic incidents in service that 
precipitated his post-traumatic stress disorder, namely his 
participation in combat-related events while serving at Tan 
Son Nhut Air Force Base in the Republic of Vietnam during the 
Vietnam War.  He is also noted to have multiple avoidance 
symptoms including the avoidance of crowds, celebrations, 
parties, and places where people congregate.  He has, 
however, remained married for over 30 years.  His marriage 
has been described in a clinical setting in February 2003 as 
intact, stable, and supportive.  Only recently has the 
veteran's marriage been experiencing greater difficulties due 
to his increased alcohol use, as described in detail in an 
October 2006 VA outpatient treatment report.  He has been 
found on objective examinations, including the February 2003 
and January 2004 VA compensation examinations, as well as 
recent VA outpatient treatment sessions, to have continuing 
symptoms of depression that overlap the post-traumatic stress 
disorder symptoms.  He has also exhibited anxiety and 
nervousness.  The veteran has more recently experienced 
greater difficulty with alcohol abuse than he had at the time 
he filed his claim for service connection.  His appetite has 
generally been described as being poor, and he has been 
described as having a poor capacity to concentrate.  The 
veteran has also had sudden and unanticipated episodes of 
crying in the past, but at the time of the January 2004 VA 
examination, these episodes had subsided.  

Although the veteran has exhibited these obvious 
manifestations of his post-traumatic stress disorder and 
dysthymic disorder, the record simply does not reflect the 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as irritability, with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or work-like setting), and/or an inability to establish 
and maintain effective relationships that would support a 
rating in excess of 50 percent under Diagnostic Code 9411.  

Specifically, there is no documentation, clinical or 
otherwise, of suicidal ideation, or obsessional rituals.  The 
veteran has never been described as being a danger to himself 
or others.  He had no suicidal or homicidal thoughts upon VA 
examinations and outpatient treatment in February 2003, 
January 2004, November 2005, and October 2006.  

By the same token, there has been no indication of illogical, 
irrelevant or obscure speech.  In the clinical settings, the 
veteran has always been described as fully oriented, with no 
evidence of thought disorder.  In the report of the January 
2004 VA examination, the veteran was said to answer questions 
completely and showed good articulation of his ideas.  He was 
said to be able to carry thoughts to logical conclusions in 
his responses, and there was no evidence of racing thoughts 
our loose associations.  He showed no evidence of thought 
disorder or communications impairment.  His memory was good 
for recent and remote events.  His judgment and insight were 
good, and his affect was appropriate.  Similar 
characteristics were described in other psychiatric treatment 
records, including as recently as the report of an October 
2006 VA treatment record.  Without exception, the veteran has 
never been described as neglectful of his personal appearance 
and hygiene.  He demonstrated "good personal hygiene" upon 
examination in February 2003 and January 2004; he has not 
been described otherwise.  Near continuous panic has never 
been noted, clinically or otherwise.  Although the veteran's 
mood was recently described in May 2006 as feeling anxious 
and depressed, his anxiety and depression have never been 
shown to affect his ability to function independently, 
appropriately and effectively.  In explanation, the veteran 
has lived with his spouse since filing his claim for benefits 
and has never been described as being dissatisfied with that 
situation.  He has, however, described his wife's 
dissatisfaction with his drinking habits and their effect on 
their son.  Since filing his claim, the record shows that he 
has effectively maintained a continuous schedule of medical 
appointments in the treatment of his various disabilities, 
and has functioned appropriately during those appointments.  
He has also maintained effective and appropriate 
relationships with his wife and is working on improving his 
relationship with his son.  He has also admitted to 
"spending a great deal of time at the VFW," and it was said 
in a March 2007 VA treatment record that he gets along with 
some of his veteran friends.  

Regarding difficulty in adapting to stressful circumstances, 
it is noteworthy that the veteran has appeared at two 
examinations, and several ongoing therapy sessions in the 
pursuit of his claim, and has steadfastly pursued treatment 
for his various disorders.  There is no recent documentation 
of difficulty therewith being attributed to his post-
traumatic stress disorder or dysthymic disorder.  According 
to the report of a September 2005 VA outpatient treatment 
record, it appears that the veteran still drives given that 
he has sought assistance from the VA Medical Center in his 
pursuit of a handicap parking permit.  He is obviously able 
to get to and from places he visits in his hometown.  
Although the veteran may have some difficulty in establishing 
and maintaining effective work and social relationships, 
there is no demonstration of a complete inability to 
establish or maintain effective relationships.  Once again, 
it is noteworthy that he has had a successful relationship 
with his spouse over many years, and admits to having a good 
relationship with a few veteran friends.  The preponderance 
of the evidence is against a finding of entitlement to a 70 
percent rating.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 45 in the February 2003 and January 2004 VA 
examinations.  On the other hand, VA outpatient treatment 
records have offered GAF scores from 38 to 45 since the 
veteran filed his claim for service connection.  According to 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM- IV), GAF scores between 41 and 50 represent "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job)."  GAF scores of 31 to 40 
indicate some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV). 

GAF scores are not conclusively dispositive as to the 
veteran's level of impairment, but are merely parts of a 
whole body of evidence that must be and has been considered 
in arriving at a decision.  As detailed above, VA examination 
and outpatient treatment records fail to reflect behavior 
indicative of the low GAF scores of 38 to 45 enumerated 
above.  Specifically, illogical, obscure, or irrelevant 
speech; the avoidance of friends and family; suicidal 
ideation; severe obsessional rituals; frequent shoplifting; 
few friends; or inability to keep a job have not been shown 
to be among the veteran's manifestations of post-traumatic 
stress disorder and dysthymic disorder.  The Board must 
conclude, therefore, that the narratives contained within the 
examination and treatment records themselves are more 
probative of the veteran's level of impairment from his post-
traumatic stress disorder, than are the GAF scores that were 
assigned in conjunction with the VA examinations and 
outpatient treatment sessions.  

The veteran's post-traumatic stress disorder with dysthymic 
disorder is manifested by recurring thoughts and nightmares 
of his experiences in the Vietnam War, depression, sleep 
disturbance and anxiety, resulting in occupational and social 
impairment with reduced reliability and productivity.  The 
current 50 percent rating for post-traumatic stress disorder 
with dysthymic disorder contemplates such occupational and 
social impairment.  The medical record in this case 
substantiates no more than this level of psychiatric 
impairment.  Most if not all of the symptoms listed in the 
rating criteria for a 70 percent rating are absent in this 
case and the post-traumatic stress disorder with dysthymic 
disorder disability picture more nearly approximates the 
criteria for a 50 percent rating, than a 70 percent rating.

Given further that the symptomatology associated with the 
veteran's post-traumatic stress disorder with dysthymic 
disorder has not differed significantly since the filing of 
his claim (as noted in the report of the February 2003 VA 
examination as contrasted with the 2006 and 2007 outpatient 
treatment records) the Board finds no reason to assign a 
rating other than 50 percent for any segment or stage since 
the award of service connection.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The veteran is most appropriately evaluated at his current 
rating and the preponderance of the evidence is against a 
rating in excess of 50 percent.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder with dysthymic disorder is denied.  


REMAND

The veteran's service medical records document recurrent 
treatment for and diagnosis of multiple genitourinary 
disabilities, including herpes, condylomata, and chronic 
prostatitis.  Post-service VA examination in February 2003 
resulted in a diagnosis of benign prostatic hypertrophy.  VA 
outpatient treatment records dated in July 2003 document 
treatment for, and diagnosis of acute prostatitis.  There is, 
however, no medical evidence that associates a current 
disability with the veteran's in-service genitourinary 
pathology.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 (2006) provides further 
that "It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.")  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for appropriate 
further examination is shown for the proper assessment of the 
appellant's claim.  38 U.S.C.A. § 5103A.

Accordingly, this case is REMANDED for the following:

1.  Schedule the appellant for a VA 
examination by an appropriately qualified 
physician to determine whether the 
veteran has a current genitourinary 
disability (as opposed to mere 
symptomatology), and if found, whether it 
bears any relationship to service.  The 
claims file and a separate copy of this 
remand must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must provide an opinion 
as to whether the veteran has a 
current genitourinary disability (as 
opposed to mere symptomatology), and 
if found, whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disability is 
related to service on any basis.  A 
complete rationale for any opinions 
expressed should be provided.  

2.  Thereafter, review the claims file to 
ensure that the medical opinions are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

3.  After undertaking any further 
development deemed essential in addition 
to that specified above, adjudicate the 
appellant's claim of entitlement to 
service connection for a genitourinary 
disability, to include chronic 
prostatitis and benign prostatic 
hypertrophy.  

4.  If service connection is not granted, 
issue a supplemental statement of the 
case (SSOC) and afford a reasonable 
period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is advised that failure to report for 
any scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection and result in a denial.  38 C.F.R. § 3.655 (2006).









The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  All claims remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).








_________________________________________________
RONALD W. SCHOLZ
8Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


